UPON MOTION FOR CERTIFICATION

PER CURIAM.
The state has requested that we certify conflict in this case. We grant the request, withdraw our previous opinion, and substitute the following.
Telfa Dean Hall appeals his conviction and sentence for possession of a firearm by a convicted felon in violation of section 790.23, Florida Statutes (1997). We affirm the conviction but vacate the sentence and remand for resentencing because 25 points were assessed on appellant’s scoresheet for possession of a semi-automatic firearm. We conclude the decision in White v. State, 714 So.2d 440 (Fla.1998) prohibits the additional sentencing points when a felony conviction is specifically predicated upon the possession of a firearm.
In Thompson v. State, 725 So.2d 1217 (Fla. 2d DCA 1999), rev. gr., 735 So.2d 1289 (Fla.1999), the second district held that 25 points for possession of a semiautomatic firearm is proper even when possession of a firearm is an element of the crime. This holding conflicts with the decision reached in this case and in a prior case before this court. See Williams v. State, 724 So.2d 652 (Fla. 5th DCA 1999).
We certify direct conflict with Thompson.
CONVICTION AFFIRMED; SENTENCE VACATED; CONFLICT CERTIFIED; REMANDED.
PETERSON, GRIFFIN and THOMPSON, JJ., concur.